Plaintiff in error, Jess Hays, was tried and convicted on an information filed in the county court of Pontotoc county, charging that on the 27th day of November, 1920, he committed the offense of having unlawful possession of intoxicating liquor, with intent to sell, barter, give away, and otherwise dispose of the same, in violation of the prohibitory laws of the state. By a verdict of a jury he was found guilty as charged on January 2, 1922, and his punishment was fixed at 60 days in jail and a fine of $250. *Page 71 
The plaintiff in error has filed no brief, and no appearance has been made in behalf of plaintiff in error in this case at or subsequent to its submission. We may therefore assume that he has abandoned his appeal. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal.
This motion is sustained, and the judgment of the lower court is affirmed.